Citation Nr: 0718244	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-17 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether reduction of the veteran's disability compensation 
benefits to the 10 percent rate, effective December 1, 2002, 
due to incarceration, was proper under the provisions of 38 
U.S.C.A. § 5313 (West 2002).   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel











INTRODUCTION

The veteran had active military service from March 1990 to 
March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.              

The Board notes that in the veteran's substantive appeal, 
dated in May 2005, the veteran requested a hearing at a local 
VA office before a member of the Board.  A letter from the RO 
to the veteran, dated in February 2007, shows that at that 
time, the RO had scheduled the veteran for a hearing before 
the Traveling Section of the Board in March 2007.  However, 
in a letter from the veteran, initially received by the Board 
in February 2007 and forwarded to the RO in March 2007, the 
veteran requested that the hearing be cancelled.     


FINDINGS OF FACT

1.  The veteran was incarcerated in a state prison system for 
conviction of a felony from September 19, 2001 to January 31, 
2002; during that period of time, the veteran was not 
service-connected for any disease or injury.

2.  By a June 2003 rating action, the veteran was awarded a 
combined service-connected disability rating of 40 percent, 
effective from November 27, 2002.  

3.  The veteran was incarcerated in a state prison system for 
conviction of a felony from December 4, 2002 to January 1, 
2003, a period of time that was less than 61 days.  





CONCLUSION OF LAW

The reduction of the veteran's disability compensation 
benefits to the 10 percent rate, effective from December 1, 
2002, due to incarceration for a felony conviction, was 
improper.  38 U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. 
§§ 3.103, 3.665 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable action taken below, all pertinent 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been satisfied.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.       

The provisions of 38 U.S.C.A. § 5313 and the implementing 
regulation, 38 C.F.R. § 3.665, create a limitation on payment 
of compensation to persons incarcerated for conviction of a 
felony.  The law provides, in relevant part, that any person 
entitled to compensation who is incarcerated in a local, 
state, or Federal penal institution for a period in excess of 
60 days for conviction of a felony shall not be paid such 
compensation for the period beginning on the 61st day of such 
incarceration and ending on the day such incarceration ends.  
In the case of a veteran with service- connected disability 
rated at 20 percent or more, he shall not be paid an amount 
that exceeds the rate under 38 U.S.C. § 1114(a), which is at 
the rate of 10 percent.

In the instant case, by a June 2003 rating action, the RO 
granted the veteran's claim for service connection for post-
traumatic stress disorder and assigned a 30 percent 
disability rating, effective from November 27, 2002, which 
was the date the claim was received.  In that same rating 
action, the RO also granted the veteran's claim for an 
undiagnosed illness manifested by diarrhea, fatigue, tension 
headaches, insomnia, short term memory loss, postural 
dizziness, and involuntary muscle movements and pain, and 
assigned a 20 percent disability rating, effective from 
November 27, 2002, which was the date the claim was received.  
The veteran was assigned a combined disability rating of 40 
percent, effective from November 27, 2002.  

In September 2003, the RO received a document entitled "VA 
and SSA Prisoner Computer Match" which referenced the 
veteran's name, social security number, and date of birth, 
and indicated that he was incarcerated at the Sacramento 
County Main Jail from September 19, 2001.  A release date was 
not provided.  The document did not reflect the reason for 
incarceration.  

In January 2004, the RO sent the veteran a letter proposing 
to reduce his compensation payments to the 10 percent rate, 
effective from December 1, 2002, due to the veteran's 
incarceration for a felony conviction.  

By a May 2004 decision letter, the RO reduced the 
compensation paid for service connected disabilities from the 
40 percent rate to that of 10 percent, effective from 
December 1, 2002.  The veteran subsequently filed a notice of 
disagreement and a statement of the case was issued in April 
2005.  In the veteran's substantive appeal, dated in May 
2005, the veteran stated that the only time he had been 
incarcerated since applying for benefits was from December 1, 
2002 to January 1, 2003, a period of time less than 61 days.  
According to the veteran, since being released in January 
2003, he had not been returned to incarceration.  Thus, the 
veteran contended that since he was not incarcerated for more 
than 60 days, the VA erroneously reduced his disability 
compensation benefits.  

In October 2005, the veteran submitted computer printout 
booking summaries from the Sacramento County Sheriff's 
Department in support of his claim.  The booking summaries 
show that the veteran was incarcerated for felonies for the 
following periods of time: (1) from September 19, 2001 to 
October 16, 2001, (2) from October 16, 2001 to January 31, 
2002, and (3) from December 4, 2002 to January 1, 2003.   

In this case, the Board has reviewed the probative evidence 
of record.  The Board recognizes that the veteran was 
incarcerated in a state prison system for conviction of a 
felony from September 19, 2001 to January 31, 2002, a period 
of time in excess of 60 days.  However, the Board observes 
that during that period of time, the veteran was not service-
connected for any disease or injury.  It was not until 
November 27, 2002, that the veteran's combined service-
connected disability rating of 40 percent went into effect.  
Thus, the only period of incarceration for the Board to 
consider during which time service connection was in effect 
was the period of incarceration from December 4, 2002 to 
January 1, 2003.  However, the aforementioned period of time 
was less than 61 days.  Therefore, the Board finds that the 
provisions of 38 U.S.C.A. § 5313 (West 2002) and 38 C.F.R. 
§ 3.665 (West 2002) are not for application.  Given this 
fact, the Board concludes that the reduction of the veteran's 
disability compensation benefits to the 10 percent rate, 
effective from December 1, 2002, due to incarceration for a 
felony conviction, was improper.  


ORDER

The reduction of the veteran's disability compensation 
benefits to the 10 percent rate, effective from December 1, 
2002, by reason of incarceration for a felony conviction, was 
improper.  The appeal is granted.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


